Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 1 of 44

United States Courts

 

 

 

 

 

, ~ Southern District of Texas
a EN THE. UNITED »STATES DISTRICT COURT © FILED
6 ey
ee FOR “TNE SOWMERN DISTRICT OF TEXAS, APR 12 2000

 

 

ff __ CHbUSToN. DINSION) _ Nathan, Ochsner, Cletk-of Court.

 

Jase Del Mulder _ | __ Mehon Grallenging 4 Consotnali, _

 

 

Delendank _Raslidino® the Court, ander
-\VS- - | _ Disminl {| |

 

 

UNTIED STATES OF AMERICA,

 

COMES Now, Tason Del Muller, the tamed Defentart nthe chow.

Plait _ Cosei wi 20-CR_ 0003

Criminal ase.» Aas whom 1S acting inthe. PoSe, who makes this Motion

 

 

[Defndat. requests + that this cour: Jake Welicial Notice under the
_1| Federal Rules of Evidene , Rule. 201, of the odjudicative tacts _

   

i tionality erlideenel the Court and Sor Dismissal. _

Contained vuidhin the. various court case. ‘Citations ied herein. This. maton his mohen

 

_ {shall establish 0. prima Tacie case Sudbstarbiating the vnconstihzhenal: yc of ee
_. IBUSCS 2252 ANB), 1SuRc 8 2257A (HU), IB USCS B22
NZB USC. 8 2072 , andthe. Fede Rules of. Criminal Prncerlne ; herinaer

 

 

 

oo rekerenced, Os Challe | Slates. Bod Rubs
oe - Agno Rowerto Prhibit _. oo
The. Chal ene Stables 0 and | Rules the. Defentart LuAs chamel under,

wn _| specifiy but nok lindatto, IBUSCS 2252.A(6) (208) ond GUUS

 

_...||2252ACb)4) are Tacially. unconstitutional becayse. these. Stadles were
_. @naded tn_excess. of the enumemted. “leyislade powers “of the. Coness a
of te. Unided Stes | Federal Corveramert | used to enacdthem :

 

 

oe of BI,
Case 4:20-cr-00673 Document 16. Filed on 04/12/21 in TXSD_ Page 2 of 44

| The Commerce, Clause. ae \ 88, a. 3) and the Necessasy ond.

\Proper Clouse. CAck. 1, 8, Cl 8) ds NOT. rau. by delegation. or.
: implication to. Congress the. power to peebibit commence. or ony athcle.

let ecommerce.

| {Ho enack the. Statues:

|. Court One. of the Trdidment (Deke # a) | e fee2, chages. oo
{Athe. Defendant with eneucinal, receiving material Ae contains. child pormcgyeaphy. we
ot Using Any means and facilily of inlereizde and Foreign con commerce... The Conver.
Clause ay the. text of the Tilibwent was tye, enomeraded power oF mass use
Lured with, elaine oe
—_ Hewever, whet is jhe p purpose «of he. Commerce Clause? “The ret

 

| the Federal Constitytion in. vesting. uitto. Congress the. power to replde intersiale _

.. | {Commend waste protect. commercial intercourse. Som invidious, reshaints jto
1] prevent, interference. thragh Conflicting or hoshle side laws, and +o ensure.
. uniformity | in Neapletion "Pennsylvania. iV West Vinginiee, 262,US 553, a
{SAw, G7 L.Ed. WANT, W3Z Gaza). 1 The punpese of the Commerce Clause, ee

| wars to establish perfect equality among the Several stakes ast commercial

- | Nights and+te. prevert comp|licetions , which local jeslousies or interests might co.
bring. aboot. See. Veaziev. Moor, [4 HOW 5c, S74, 14 L.Ed. 545, |

153489 (1853). ~The NER purpose, s the. Cornmene. Clause waste crete.

 

 

_ Han area of free trade. Osneng, She. Several Gales,” Michi iqaa Wiscensin
‘| P.L. Co. v. Colverk, 347 US 157 ,9@,48 L.£4. 583,744 C1954), These _

 

I Supreme. Courk cases. and numenus others nob cited heen make it 2 |

plainly evident that the. purpose. of the Commee Clause was and shilis_

| the. promotion of commerce. . NOT the prohibition of tt. “The clove. cited 0.
cases create. a Substantive. histereal and achul basis forlhisshdemerb

The. Commerre- Clause Power.” What isthis power? Er isthe -

| paver-to neque 4 that is, do prescribe the. rolets] by which commente. - !

bbons v.Oqden , G WHEAT I, Ide, (o, Ld. 23,70 (i824).
2 om yA

 

liste be govemed .” Gi
Case 4:20-cr-00673 ‘Document 16. Filed on 04/12/21 in TXSD Page 3 of 44 ©

| Theterm requlale. or sequlation is defined as the act or process of conteling by

 

{tule or reshichen. See. Bhels Law, 7% Ed. © 1348, Rule, jsdehrdasan

_.. {established and authoritative stewart or principle 4 general norm mandecting of _
_o [quiding conduc or action jn. guentype.o of situation. See. Blocks. Low OH Ed,
| @ lw, Restichn is dchined asa \inteton. or qualification See Blak Law, oe

|| F® Ea. @ 1429,

Hh conshtln the. defnition &F rex ule. or pea

Do either of he es ms. ule or. -_ resthigHion ‘es define i in \Bladis Law |
= lation, also-from Blades Lew) oe
|| point toa. Congressional power te prahibit ? No = They do Nat, because, oC .

 

a prohibit or prohibition is defined as a law. or order that forbids acerain
— __faehon, See Bladks Law, TH EA. @ jAA\. Cleacly. Mne. power tp regulate.
_ldoes net inclde. or imply power to. prohibit, hecause. porsinttodhe

definition of wie. and requlde, Ushidn makeup the. Aer. negplate do Net _
Forbid the. way: thetem prchibition dogs,
For proof ct +he presumption thatthe powers reqolale does ot

oo inelwde or imply a power to, prohibit, one. need. only Neck te the oh oo.
| Amendment tothe Federal. Constitution. The. 18% Amendment, ratified iv

_ | AN9, in section one of the. Amendment. prohibiled Haroughout the ation,
_...| the Sever Sales included). the mansfachsre, sale. eunspartation ‘importation bo
|,0nd. e¥portethon.of. uate icating, liquors. The 18% Amendmend)in Section

| two oF Ake Amendment also grated the. Congtess of Ye: Uniled Stalag LFaderal

 

_ || Goverment }the. power +o enforce the. amendment by appropriate legislation. _.

| Whereby ». the IB noun grt A pe yer to prohibit be. Congress... ee
{lui regard “to iwtewiestting. Niquers. ae

et -—Ditexicating. liguoe. by Gay. common Sense se definition would hauele he. oo

— classified 08 On actice.cf commerce... Additionally , She terms: menvizclore,

_. | Sele ,travsportectian; importation and exporattion , a3. used inthe IB! Amendney
are. Plainly, indicechve, of Commerce Wiese, yor the exchange octiade.oF se

ak YA |

   

 
1} Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 4 of 44

 

|: trade, bagi bef nin. nature, dnd individual actdes oF commerce mk

, Commercial achvity. Lrnpetetion and el Exportedion clearly. Imply

 

Ube. monvfactored , , Sold, dnd transported. to be traded or exe

xchanged. po

 

“The._prahibiton goginst cond ef intoxicating Viguars_ Was S.cpplied i rationally

| hy the 15% Amendment ond the trade, Manufacture, Sale stras portation,

 

impectti , and Srporkation ort lniewicaling liquors os used inthe. amend ment.

 

would be and plains | iS.“ commereé. meng te. sever) Stales "if conductel

 

|belween perans. in ane or more. of the Several Stakes, So ahy tans Hie.
pore. me ee used 4 te. -

it intoxteatig a ie Besse the ___ _

 

 

a Tn never aa ‘Gud hs never or will The even exeleme fe. iby ened

 

presumes this-te be -bme., otherwise wihak was: the point of. drafting Hand

rang iho the Consttction. ae

 

__the. implication of power prohibit con ner even comeSam: the. a a

|Qnd Prper Clavse,, because tat clause. is bot a qruit of power, bit Simply.

 

11. pruisionFor caring. into exeevtionthe. powers deleaaied to Conaress in

Art.) 88 of the Constition. See Kansas-v. Colorado , 200 US Ht, 83, (i900),_ a

 

._|[Becausethe existance of the 18% Amendment: precludes. a power to prohibit:

 

| From the. Commerce. Clause. Power the \8# Amend ment also makes it imposible
-| Ho Imply a. power-to pholiibit through the. Neces:
tthe. power sto. prchibit-- to. cay itto execution. |

 

OSS 4 and. Proper Clause. Th There is

_F the Commerce Clause Raver or the. Necessary and Proper Clause.

| oyrated or -lmplied a. pawerto prohibit, then the 1842 Amendment would be. -
super] uous. These clauses of the Constitution wold have been usedto._.
d phi ibit intoxicatin

ion Ove. not eastto

 

Liquor... Amendments tothe Const

__|enack or. ratify. + hos_onl \y been dune. Ze they a
| Stedes of Ameria. The. Congress of the time weld not have. gone Hragh He.
{Considerable efock e_enact and. ratify the |B Amendment X€ Thee delagted.

 

Ly of Ra 43
Case 4:20-cr-00673 Document16 Filed on 04/12/21 in TXSD Page 5 of 44

a legislative powers could have been used te achieve the sane, geal.

1] Otherwise, there was no need for the \Gt Amendment tothe Constibtio.,

||. the 1B! Amendment, bu y ts eny text, at sechentuve of the.
j@mend ment Suppers. the. presvmption vt Hut He Commerce. Clause. cud the.

7 jNeeswayand Proper Clause. Go Not. ata nor Spy a powerto probit, —

— LT Conaress, 2. Shall have... wer to, enforce this article L Amendment db
4 + pa YY. .
| Opprpriake \egiaekion, See 82 of the 1Bt Amendment. Zé Congress. hed _

a Power to prohibit under the Commerce. Qlaus se. or the \mplicetion aA

|] power te prohibit order the Necessan ad Proper Clavse., or Ony oF Aber 8.
lother_vesked * leaislative. powers. They, would not have. eed to gtewtt oo .

| |themscves prohibition power: through the 18th Amendment. |

|| Lf it-bakes « constilvtiowl. amendment to. prohibit itoring liquor, oo
|| uhich is plainy an article of commerce ,ona natin wide scale, Ht mush

[Hoke a constitutional amendment +2 prohbit any article oF commerte.
1) Therefore.) i+ should take. a. constivtional Anrenden-te poli crit oe

 

app aS an article F commerte.. .. Sc a
emember, * if there is any conflict between provisions. s ofthe. we

|| Constibvtion and the Amendments , the Amendments. must contol. See 2

 

| ast grant others. National Fedemtion of Indep. Bus. vi Sebelius, IBS LEZ

|land-for people"... Dewnes v. Bidwell, 122. US 244,370 (igi), .
52.4

 

_|) Schick v_ United Sales , 145.US 65, 68, 49 LE 44,101 9H) The
|| Constivtions expess. comferal of some powers makes, itclearthat thdaes,

1450, 465-Hielo (2012). The. express conferal of a powerto prohibit inthe
{IB Amendment makes it clear+hat the Constivtion.cloes nat Qrantnor imply...
... | }Cepewer to prohibits inthe. Commerce. Clause. or the. Necessary. and Prper Clauses...
__. | ner elsewhere. in the Constution. ” UThe Constibton) neither changes withtimé.
_ || ner. does. it. in theory bend +e the-ree. of ci reonstances: Ht may be amended
_||Qccording te its own permission; but while itskands iris‘ lawitor wiles...
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 6of44 _

 

—i de Th the. early \900's Conapess new ud. necognized 9 “Hed ids vested.
t "legislative. powers "would not and could not allow them to > phi bit

_|}0n& nationwide sale , or any scale, Ony article of commerce. This
Js stil the case *t

hing, now does it bend te thefore of cimumstanes. Wherefore,

_ Consens Sought to prohibit. intoxicating liquors Conarticle of commerce)
: throug the IB Amendments. This. was and stilLis, the only constitetionlly
_||proper_methad of prohibiting -Any.t article of commerce. The. ven ry existence

 

dais, because the Conetitution does nok change both

 

Udheretore, per this arqument= 6s. Supported | by the existance of the gh

of the. [8 Ameniment. presumes this + lw tne... |

{ Avent db Deas hk Conger the Ud Sen. —__
| LFederal Gowemment 1 lacks the. puwerto_ prohibit any, achele of commere

 

wo Jatali,”
__..| BD L.Fd.2d 269,284 Qa), and “TYE what is done buy Congress is

| withoot an amendment tothe. conshivtian.. AS such, the Congress Jacks ___. —_
| the. pouste te. prohibit child pomogizahy. without. an amendment tothe
| Conshlhtion. Therefore, the Statutes 16 USC. S2052A@@B and
{1B USC. $2252 A(NQ) are facially Uneonstiivtidnal based upon this.
___ ar une. presomptian that. Congress has, ho. preibition, power, “The Frenfone, __
[ABUSE § 2252A (a)(2)(B) and JB UX 82252ACb)(). are-facially vneonstittiol

tas. they. exceed the c clelegaded powers of Congress. tndec the Commerce Clase.
| Qed the. Mecessaay and, Pooper Clause. Nerther of these clauses, per His. -
_|{Srqument has. -acgrauts. Congress. a. poustr-to plait, a

“Tall Neue “beyond +h power of Congress, ‘for any. reason, is. "no. low oo
Niqr v. Uniled Sales, 2 Me VS 332.341 (1428)." Bond v. Uniled Shdes ,

 

 

 

ak test the duty of ara Ne its Tonys] action is_neither. eal
-| nor. Dinding ponte. penolk.. " Champ
PLE ne sgnvmernsed, ower authorizes Congress to pass. centain law, i

tnani&sty in excess of the. powers graunled-to ity then vparthe courts will. —

on v. Ames, \BB.US 32), 363 (1403), _

 

 

 

Cn we FOR
— dat law me

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 7 of 44 ©

 

a. Qnd : AB USC.8 2252 AQ) were. clearly i in excess oF the. legislative powers

_. |[Sudhby dedaring IBUSCS 2252AC@ 2B) ond IBUSCS 2252A0dD)
_|Hociclly uicestivtional for lack of: Conpessional. prabibition power

 

are. 2 facially Unansititione becouse those Gladules were. enncled in. EXCESS,

— Hof the Fedeml Conshivtion. de NOT. grant by delegation or. innpdicertion Jo Congress oo.

 

lithe power to Pbaish by. felonious. Criminal. stedule. im furtherance oF these. vesled

| |powers, Those. Stduks , 16. USC. 8 2252A(a\(2)(8) and 18.0SC8.2252A 0),
_|| principles, because. Cones ) by assuming an undelegaled power 4o punigh under

[ithe police pewer resaved tothe several Stales under the 10% Amendment.

wont. The. power. to punish. by Felonious criminal Skule is, not. expressly delegcled
ot by e@rwmerationy tothe Congress of the. Unilal Shles | Releral Government] under
| their Commerce. Clause Power ner thiagh te Necesssany and Pooper Clause ) ond,

 

 

~ {pynish CS expessy Aelented by @numeretion,. within only “three. ~ -clases _
of EY -

 

| notbe enackd ... See Sebelius , WBE LELAASD, Hose.
| This. argument, pial inky Shows st the. enackinent oF IO USCS 252M aM(2X8)

gave Congress. “These. Statues were enacted in excess of the Commerce...

-, 1 Clause and Necessany and Praper Cause , because neither clause grants nor
|Himplies a. prohibition pawerte Congress, and this court has a duty to adjudee,

_ + on ig Ts ee
Tre Stedukes , 1B.USC.8 22522) (os ord. 118 USCSZ252AU1) oe

{lek he enumerated * ‘legislative powers” used te erick then. Bee CommerceClase. _.
| (Art.1, 88, C3) and the, Necessany and Proper Gouse (Art|, $8, CLI8)

are_also Tecially,uncenstitutiona, a vidlative ofthe 10% Amendment’ Aederalisina

| Mheir Commer, Clause. Fower and the Necessiny and Proper Clause; has usuped

TAF ne enomeraled power. aulherizes Congress to pass.a. certain lain, that law
{i may not be ered LV" Sebelios , 123 LEd.2d @ 48 4le. The. poser ce
| Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 8 of 44

_||ponishment” oF counterfeiting the Secunties and the corre coin of the United _
_..{| Stedes , andto defing and punish piracies ond felonies Committed onthe high
| Seas awd offenses against the lows of nedions.” Longe) 1s also ree

_.||Geclare the. pynishmest of treason , and provision is nade: for impeachments,
This isthe extent at pour

|| Lee and Parker v. Davis , 79 US 457, 535-536 Ge),
TH those thiee clauses ofthe Constiptin are the. exled & oy power te

 

. Congress especially, 3 the. Commerce Clause. Power: Are, the meee and _
Floper Cause...

{that te does, not paul others. And the: Fedeml Gavernment “can exercise only the

_ | powers. granted to it * Sebelivs, , 183 L.Ed. 2d, @465~ “de, “Tt isalsoa mle | =

_ et consucton, acknowledged by al, thed dhe. exceptions Storm a power mark, is.

_ |lesdent.” Gibbons v Ogden, A WHEAT ), 189-191 (1824), Wheretore becavsethe — a
- | pewerto punish, 1S expressly enumemied within Ar1,88, Gs. Gand Wand
A Art 3, $3,0.2., —Hwse. expressions cr ponishmeit: power mark that powers
| exert, they. remove punishmert power From the. cther enumemied legislative. _ oo

oo. powers. or Congress. “They expressly. remove. unishment pers tom the Commerce _.
| Clause Power and the Necessary curd Proper Clouse.

a “TLE no enumemled
Wak Jaws. may net he. enaded LI" Sebelius , 183 LA. Bb @Uds. “The -

  

 

 

8 of YZ

__ |loF the Constihtion, (Ari, 88, Clos Ark, 88 ,Ci1@; and AK3,83,02), |
{land nowhere: else, Congress | is eapessy authorized ° “te providefor the ee

dp qunish. enme expiessly, ly. conFerred. ” Knox Ve

. loonish expressly. confirred. upon Congress +henthe power to punish crime
{iS expressly WITHHELD ‘rom all other enumeded legiskeive powers oF .

. “The. comeration Sp powers is 5 also a Ainitelion Fr POWERS 5. because. Teal on.
a erumersion Lok a, pewer'l presupposes Lor restricts ond removes | something
linet enumeraded. “The. Consttutioris express conferral. of some powers. move clear

we. authorizes, Conaress to poss, a 2 carci leu, oo.

Gonstittion contains no arent Gener). or specific to Coagiess She. a
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 9 of 44

 

er te pm fo pride Sorthe punishmest of crimes felonious criminal _ _

 

 

staves \,_except uuithin Tack, 88, C14; Art, 88,C.10; amt Ad,

 

$30.2 tte Covsttutio).” Loan v. Uniled Sides, HY US 263, eal,

 

 

_AShe. Commerce ( Clause Rwer Cdl, 88. C1, 3) contains ho exes giaut-of-

‘punishmert Power _in Support of its delegated powerto Ie Z vlade ierside.

 

 

 

Jlond Foreign commences nor conthe poiver-b punish be gained. bythe

Commerce. Clause ‘theough a ecessary. implication » because the Necesny and.

 

 

Proper: Clause. CA 1,88, 01.18) contains no. -SAPreS5. amit of

 

punshment power either. “The. Necessary and Pmper Clause,” is 183 atthe _

 

| cng of @ new and ind

 

_Mective the. other. powers, ehumeated within. Arh 32 othe.

vit power, DUT Simply & pruision for _ _

 

 

 

| Ciel: See Kansas v. Colorade , 200 US “lo, BB Gq),

: “Comes is atrial order the Necessany dd Proper Clavse, Tle

 

 

 

___ttnake. all Laws which shall be. ene One proper. Sor. camying ite.
| Execution the, Foraging pow
(38 of the Constiktion,.. Mower. unlike - es Clause. (Add,_

_ 188, C..C) andte Nigh Sees: Clawse, Catt, 88,C.10), the
Lis NOT a Foregoing. power under the Commere. Clause ” + ise an. ee
it “undelegoded power. which is.” resened tothe Shes “spe Me Munder
the 10! Amendment to the Condilvton, ee

 

" ._..Clelegaled by enomeseticn within Ack,

 

vertn | ponch. 7

   

__"T-Follows rom the enumeration. of specific powers - hat there. a

__|/Feal_boundaries to what the Federal Goverment. maydo.. Whe eromertion
_ jLefa. specific. power) presuppases. Something nat enumembed,” Karel v. Ve
_|WWnited States 118 Lulka.24.794,800 (eu). As an example, let us. lek
| ak Awe clouses of the Constivtion in Art, 88. We clause ob Aly ce
| 88,C.S. authorizes: Congress | "40 coin Money 5, requiate the Value thereat

_|land of Apreign Coin, On. dhe. even} next clause (ATL, 88,C). te)

 

 

authorizes Congress “to _ Ie provide le for the | wnishueat. of ‘counerFetting _

Of BE Y2
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 10 of 44°

 

the Secures and currant coin ot the United Stales, Ty plainly RHPGATS that

 

(Hhe.

ting. wes expressl ly delegalad i ina Sepals clause; _

 

eux Po. punish. _countercte

 

 

 

| Uke. coin), Clearly the. Conepess. Aid neh and caes nat: _lnherently have. the

of the Constivtian in aid_of Cone ngpess. power ty requiale, the. value of mone

 

 

power ste punish Ancluded within ne or through. necessany implication Ye their Power
Mt ec teguldle . TF: they di did the. Constihstion would not have. placed each power

 

io Sepemie Clauses of the. leqjslative powers. covering the Same. Supject = Money, a

 

| Gn Cnumercded and specif inskince of Purishnent-pous er Ao Coneness: Ahead

The Framers of the Consttution would net have delegated fo Conpress

 

had . pvnismerit- power whenever they. deemed it “ necesany and) proper”, her
|| would the Framers have expressly ard. Spacifidy enunerala a power topeniss

 

 

it Such. punishment Ue coud be ipli@d _p pursuant to o power-to regulate. Ce,
“+ is.a rule of conshuction , acknawlelae by all, thal dhe excestions

 

(From a. power mack its. exert. ” Gibbons v,Ocden

WHEAT |. ten-taieze), _

 

|The power so punish an not be. implied from the power te te ude

 

 

| inersizke and Foreign Commerce. under the. Gommesze. Clause, because the...

| power te ponish iS expressly. deleyeced, by Crumeratianin threeo ese a
| Clavses of the. consthstion, ovd the. Commerce Clause ues noband is not

{delegated by enumeration & paver te to. punish

ove. of those specifi clauses. The. Framers.of-the. Constitvlion would nab have - ee
or. Counkere/tiag Seounties and Money.

 

 

 

in one chuse of the. consti tion and then delegates by enumeration &. Ouse
_| fe pequlele. these Same Stevnities ard tronay, Ifthe. powerto punish and: He
__ foe ‘fo }
i languege my _used_in-the Consttution
__|| the power-
{| Constihztion would cud coma does tender - He Combat Clase.
[Spt oe

ylile. Were. Synonyms. “The. Framers. costly. chose the a. a
. LF the power-te requlat peavlaté._ and .
sh were. Syneni ima y Suh an inlerpetation rion of the.

 

 

 

 

pun

   

 

Any So. called_ neces imp lain of. O power. fo. gonth. ‘ncuded oo

 

in of HESS
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 11 of 44

within O power to. requidle $ Should not render thak which is expressly __

_ |) Geleopded by enumeration, SoperFluces.. Remember, Lhe envnaeiation oe

|\Lof punished power. in one clause | preso pases Something. not Cnumerded ,

7 : Cond) \Mhe. Conetitiots Express conterral of Some. Powers \ ponehnet

- | /pawer in Support or reaplating mone) make clear Yuck i+ Goes. not grat

HL the Commerce. Clause \ dwt expressly ¢ conferred power. "See Sebelius

{183 L.Ba.24 450 , HES.

v—

~|p ot €xpourding Lor. interpreting the Constition the Cried Seles,
- even word must have its. due force , Gnd appropriate. meaning Yor this.

__ tLevidewt Sromhe uhdle. wsttument The yo word, ke. ‘punish. “Vuss ;

| Unnecessarily. used, or. needlessty added. The many discussions which

_| hove toven place. upon the. construction ote Constitetion have proved the

_jleorrecness of this preposition} us » Evens word appears te_have been weidred

__Slwiththe ubwd deliberdtion, and itsfore.ond efecto have been folly

_. |lUndersteod.." Wright v. United Sales , 302. US 523,582 0938),"Every
|| power L of the Congtess Such as, the power to ponish \ isamoler oF

_ || GeF ingle. ond positive gmat...” The Unied Stales v. Worrell Asta)

‘284, 341 (798),

 

- Weefore,, because the ¢ power cto pn anish | isa a defincle ove peste opt. - a

_ lof power dlelegated, by. enumeration in Cerkain specific. Clauses of the Gorstihution, .

the. ower tp. punish cannot be used. by other. clauses. of the. Constitstien
_| | Woherin the. powerte punish 13. not expiesly included therein. The. power

 

_ |e 2 punish Can not be Uhlized as. “necessary, Gnd. proper” ” ty. con into...

_. execution. other delageled pavers where the. power to ef to punish . indshy
| jOpresly, given by 4, detinale. and positive grant...

_ One_shovld feck te the Kentucky, Resolutions. & n4@ authored by

_ Thomas Jesfersan, Founding Fedher and. cremdor and Signer.of the Decbuetion. 0
_| oF Lidependence An individuel who. viderstead exactly whakthe

 

i ae 2
 

. Case.4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 12 of 44 |

the 2 2 Resslucd Clause of Thekerhudy Beclhusef  s

_ Are power te punish treason , couserkiting the securtties and.

-_delegeed Jothe Uniled Stokes | Fedent Government bythe .
_ Gtades respectively orto the people, therefore ...alltheir
_ ponis sh Crimes other thanthose so enumerated inthe Custilvtion,
_ Are. altogener Noid. and of no. Sore.’ ard. Vhatthe. power
_. to create, define, and Punish Such. other Crimes is tsened,. _
and, of Hight appertains solely. and, eevee Wy tothe.
_ respective Stakes, each within As own, fer
The \ Resolved Clase f The Kerley Respkaions Fs Ii sles
~"DWlhensoever the general agvernmeat TuntelShlesiaket

. Govemments | acts re unauthoritalive.. Yel ‘and of _
—hocforee..

 

|} Constivtion i tert having been Hee shen it was alopled an ded. ee “
TSH meantadau

“he Consivtion oF the Unie Shales ang sda Gugess

/ coment coin of the Uniled Sales, piracies and-felonies commilllon
the high Seas, and offenses against the law of nations, Qui WO
other crimes whatsoever, and it being hue asagenemt
__ principle ) Gnd one of the Omendments tothe constitution tthe
_ 1W* Amendment shaving so-declared, Haak. "the powers.nch

_ Conctition yor. prohibited by ith tothe nies; are. reserved! tothe.

Cage) other acts which assume to. create , define or.

Goverment) assumes. undelegaled, powers, is WWefedeal -

ee I2 of BF 43
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 13 of 44

 

 

__Notce. thot the Fendi Fither, one..or the. Framers. of the. Constihtion, ae _

a spay mentioned"... athe Powet Jp, do. punish , " and. abt: the Constivtion _

delegates, to Congress... bo ater Crimes, whatsoever." Jefferson then a

 

 

+ states that all ot Congress. So ther acts which assumeto creade , define, _ !
_L or ph crimes. ce o washer oid  Grdof nofore..” Were we have

 

 

} SSE —

one. of the. Founding Fathers , the. creator of the. Declaration ot Tndependence one.

 

 

 

Wuho ossislad_ in the. authering ck the Constitvlion itself clearly stating that Be
Unikd Sales LRederol Govemment| hos no penithment power other than tab

 

 

|| Sxpressly delegsed bay enumertion inthe. Conshketon, with any ardall other
-—|| porishnert power being expresiy reserved tothe several Sales ortothe

| pecple., pursveart tp he 10% Amendment. This conclusively proves thot the. Commerce.
Clause. Power and the Nevessan and Proper Cause. de net. grant. Congess.¢ AN

 

 

=

| Uncenst ion tor. being erected : Through & don -existent

of “That. power being
_...| Caumeration inthe. Constivtion. SC ts importantto remember tak” if there isa conflich
| |belwen provisions ofthe, Constitution and the Amendments; he Amendnets payst conbole

[| See. Schidk v, Uniled Stas | 195 US 5,668 44 LEO WONG),

 

| ponishmeat power under those Clauses of The the. Consthation, ¢ Gnd Hyd ny. adlempt Or
4 coment us ise.of these clases to create define ec pih ries. jsandawe
| altogether. Void, yore of povfere. fo

_ Plainly. 18 USC8.2252A (a(2NB) ond_ iB uscs SDA wou) well —_
ewer to punish vider the

 

__ || Commerce Clause. Power ond the. Necessary ard Proper! Clase... Whaeloe.,, BUSS _

-.|}2252ALG2)(B) ard JG USCS 2252 0K) were. ended in excess of Congness
4 Nesked “legislative. powers specificaly Fheir Commerce Clause Rwer ond the

_.... and 18. USC.8 Z2S2AH\) are-facially, Unvorstilvhonad as violative of Te. (OH ne

__.||Amendment, 4e the Corshtstion , becouse |

OORT rp the: police. powers expressly, resewad tothe several Stakes, oto the pede,

dnd) Proper Clause... Additpnally,. it is. made plain Yack 1BUSCS: s2aleeye)__

 

IBUSCS 2252MoN2U8) and IBUSCS 222A

 

. uunishmerit po OWE except where. expiessly delagale by, oe

 

 

 

(2 of YS
(98) 230.

(Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 14 of 44

Aged Tree. — AGniters) Tiidien

a The. power wer punish ‘Solonies is AS -inheren! inthe ric “ights of sop.
| hs. nas ivell frown 8 hen the. Corl Wes. adepke. Each cf the. cthen, 13.

. by exnmeredion tothe. United eles [Fader Covert One Fhe pus | a
- ffretainel wasthe right-te. punish the people who commited crimes. withintheir
||olun temtorial boodaries. This is called temiterial jurisdidion, which is defined
as: " the Sovereign jurisdichon that a stale has over the land within Hs limits

|| Control oe " Websle’s 38 NewTikecnationl Pichionad unabri ones a

. Unided Seles \ Ny, “Une kink, ea US GA, 4. (ipae), "The. sevree, ek, oo ee

__ 1 national power in this. Coury, in the Constitution of the Unilal Steles; ‘ondthe | a
. LFedera)| Qwemment, o8-+e our inlenal offairs possesses No innereat ae

Q |soverigny) Sovereign power - not derived Stemthat instru ment, »

| Downes Vv. Bidwell, AB2US 244, 369. Cig), lesritony, is. ‘efned c os...

CA. gexgraphical crea included within a particular governments {ptisdiction 5. i

the. portian of the earths sucface thatis in.a Sloles.exclusue. possession aud _

lcontrol.” See, Beaks Law, 1% Ed. @ Voll.

 

||. <The several. Stedes of the Unien are. plainly Soversgp toith reqad oo
their 4 gecqraphic territory, Tt is also. plain, basal uponthetextand paper
|| construction, thet the onl ly iy Rioaieslerimes. the Federal Govemment can .
| punish within the ggeqraphic lermtony oF one of the, Severed, Stakes are
__ \ those expressl ly ly deleqaed by enomemdion within Art|, 36,Cis. G and IO; .
land Ack 3, 83, C4.2. ofthe ConsHtution, TS Congress. already held

: | the, powe he punish. Fel Felonies! crimes. suchas \8USC8 22scalela)t BY and _
4 oF Ht YR

 

 

 

coe Ghd Sver all te persons and things, within those ares SubjectTo TS
wenn

 

 

|i Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 15 of 44 -

4 1B usc & 252A CQ). within the ggogen i Jerritanal Vonfts the. ek
|lSevem) Stedes, j why Yhen does the Constitution e expressly delay. by.
| heinvmerction the power, +p punish on et lu specific felonies lerimes:| in the Ce
——_|Hhree clauses of the Constitution listed hove? “Three expressly limited, Ninited
_ |) Subjects, This is becwse thasethee clauses of the Constitution aseand:
[ Conladn the. only

 

Cy eral |

   

Govenmentd,, vuovld also have exclusive junddicton.. _

AL Remember the. United Stables [Raderal Governmext 1 isa a gpiernmeit of : So
| Jimiled ddl Specific ,and enumerated powers not a goverment oF 0.

 

ai Several powers. See Bond v.Uniled Soles , 184 L-Ed.2d 1,28 (204),

IS of SFY

a punishment power. Coma reas, has within the 2 Geographic. ee
| |tertonal limits of one.or more of the sever Stdes without cession. Fo
{ Feartony or jprisdiction, onthe part of the Stale. we
|) This iS made plain by. At A388, C.17 f-the Contivtion ushich oe
ot requies the Sever) Stes +0, cede. ‘uirisdichion over. property ; yey lod,
__{ te the. Faleml Government Sethe Faleml Goverment Can exercise Jeritrial oe
|| jurisdiction over those. land anens vaithin One of the. several Saks. The tights
let Sovereigely. Gd leoriodal {prisdiction impart Se. Aight. Amen =
_ j1exdusive | leq isladion as onder-the provisions of Art. | 8, Cl. 0b. " Fyclusive. oo
: Hegis\ ledion is Consistent. only with exclusive jurisdiction». MFlor iF.
__. jlexclusive jurisdiction cind. exclusive legisk islation do not. impart the same. oo
nl Thing 1g the Shales could not cede or the United Shdes Lredeml Government]
ae accep, for Re ponpes Enumeredecl_in, LAckA, 82.C\ AT], any exclusive. oo
a Jpisdiction.” Surplus Trading G. v. Cook. 28) US.CH1, 5H (1928),
.. | Sunisdiction is defined as; "A governments.
oo quthonty over all persons curd Frings Lutthin its. Jeciton,. " See Blads
(flaw, Fed. @ Ta Fork Leavenworth RiR.Co. v. Lowe, VW US525,. a
1538 Cees) the Supreme Coort-sbied | “TF the. UnialShles \feleml
| Goverment... hed the. right of exclusive. lerislatio.... - they Lhe Fler

wer to exercise...
base 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 16 of 44

 

Te Unded Stodes Vederal Grosernment hes_ ho. paweror. authority +o

 

| ack except. where. expressly authorized to do so, bu 1 ‘enomeraton, | in

the Conshtuton. See. Kansas v. Colomde , 206 US 46, 87-88 (1907),

 

Che sovre of the United Stades | Federal Covemments | national power in
_t America is the Const tion} ard that Govemment, as to the intemal
1 Offerirs of Whe. notion prssesses

5 Noir inherent svenedn power hot denived-fram
thet instrament. See Bidwell, 182 US @ 364. “Fe United States L Federal

 

 

Government] never.
soil in and 4othe tesmtor
Not the new Sides were. Formed...

held. -Giny naunicipal Sovereianty | (Wrsdiction , ors Fight ef _

_oegrphal oF Which Alabama orany,
_ lhe United States Leder

 

 

 

___ Government) have._no. ‘capecty 4 « exercise municipal junsdicton y

 

Sovenei av

 

 

A, OF emi inient domain. within the L geogrephicel se , con
limits. of a. Stale or pr elseuhere. scat in cases in which hits is SL capness *y po

Say. ot puis).

 

1} Seveml §

| provide Apr. the. D Duni niches by lon’ ous Crimined stzdvle within the

|) QPoqmaphic. boundanes Hut. one the. land tecritona of one of those : sevem|
| Stales. except where. the.

|| LRederal Government 1. has: no territorial weisdiction within: the. ep
dL temibony of. Gnu, one.of the. Several Stades. toh. CESSiOn oF the
_ Soles: ferritony tothe. Fe ‘ede m) Covemmeat,

| he. Ge
Ove. Sovereign overall the laid and walers,.ogonraphic emtony, €och

_The_essence_of this istyt_ it ye. Defenant « Or Anyone - dse-forthat

ri yey _teside upon the land deste. within, one of the

e United Stales [Federal Goverment] can not _

 

power-to. punish. hos_been n expressly delegaled
by. enumeredon inthe Constiivtion. This is becawse the UnikdSkdes

 

Remember: } the. ong inal. \3- Union Stedes Tyet- drafled © and retitied ao ee
tution ) end. all he Union Skdes. that came. ofler, were and still

  

 

 

 

Na SR 2
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 17 of 44

1Hhe United Stes LFetenl Government | had no. and temtpny of its. Clwn,
The Unded Shes [fale Govern nett] Anad_ ne Sovercigit

 

| |] Wes expressly delegoted. by. enumeration | by Ye Consthition.. This is Why a.
|| Nirginia. and Maryland had to cede excuse \udsticion \denttord peslidionl
{Lover land net. exceeding. \ miles square , Which Comprises the Dishid-or

 

— |). With this cession of jensdichon Aw eaate excksively ,
- could ture Jaws te prolect themselves. and. exercise hike lle ner. .

   

7 the United. Skales \ Feder Coueomnert] +0 assent ts the: teuster ee
junsdi

  

~ fut their oun Jem init. At dhe tne. oF the. Fo Ai. a

. * Vherttodad | 7
- ipssichon} +p punish. anyone, Gnyuhere except Where. punishment, power _

i Columbia. 40 the \Sniled Stedes LPeteral Gaemment) in Ad, 38, Cito
_. | She Constttotion.. The District of Columbia. 15 defined as. The. sek aF
{the US. Government “ . Mether.a. Stade. hor aakeeritony , it {3 conshbohomlly ou.
_||Subject +e the. exclusive jurisdiction of Congress.” See Blodds Law, NW Ed @ SAT.

Tall places purchased bythe Consort ofthe Lenisde ofthe SkeI5I,"and
a by Cession hom a pariewlar. Stale , and the Amestance of Huse pices
. by, Congress. _See Art.) 88,C. 1. Since AHO Congress has revird

a ation ever property terion, Irewever. rk mou be. ccquired.” | .
|) Roul_v. Uniled Shdes, S71 US. 245, 2H C43). Seealso Ao usc. _ oe

4) 8.342. “C4 is in these places and ely these places where the Uniled

 

_ these ceded ond accepted. places arethe Sum - tokedihy, ofhe. United

«| Shes [Reda Gomme geesmphi. don.

al to ik by Ye Constitution.” Kansas _v. Colorado , 22% VS Ae, S1-. (i907).

 

— |) not granted under the Commerce. Clause: Power or under the wee
-|] nd Proper. Claws) te Federal Govemment.can net claim it. Becavsethe...

17. GF 2

 

Shede LFedeial Government) can exercise denitorial - joniadiction , bewuse.. an

“The Federal Govemment. “can chain po powers. hich o are, e not sé-gan - .

|| Wherefore, pursvant to Argument Tio y in Arak the. power to ponish IS,
Case 4:20-cr-00673 Document 16 | Filed on 04/12/21 in TXSD Page 18 of 44

 

aL Power te te punt. is net delegated be Congiess \0 oid. of Meir power

requlate _ inlestele ond foeign Commerce, “Te execrise coud Ona pu onishmeat a

    

 

| power within the. geographic % Ferritony Lenina {prediction | Oroneor
dimore cf the several Skdes is” exclusive legislation” which corde acquired
! by She \Uniled Steeles A Federal Goverment | nly inthe mode poinied ¢ Outin

 

the Corstition yeep bea, Atl, 88,01, ir Dee also Fort Levenworth

 

 

R.R. Cov Lowe, WH US 525, 538-539 (i885). _

 

“TL there has been ho cession by. the Stale of the place Lesbo

 

 

the Stadetsa_Lerttoral | iprisdicion stil IL remains. complete ana perfec.
Fork Leavenusorth B.R.Co..v. Lowe, 114 US @ 526, “The part ot, ¢ rep —

 

 

 

Lresided ot the hme of his porpurted Felonies conduct hed nob and power hes.

land Jemiteny, of the Skie of Texas wherein Defendant. physically.

 

heen ceded tothe United Stiles Ladera Cover ment 1, and therefore that

 

Geographic. land tenstony, Wherein Defendant resided , was and stil is Stade.

 

 

 

_i Jester under their exclusive 4 mipial. prsdichion. Wherefore y the United _

_| Shes [Federal Govemment) held no_exdusive: or Coneumenk demitonal

_. || Jonisdiction over Defendants residence. 4 is imporkaitsto. note thak_4 the

_ 1. Criwinal. jorisdiction of the United Sdes LFeleml | Government] i's in oe

__| | besed_on the femtonal, pf neiple. wited. Seles v.F lores , 284 US 137).
AS51933). =

4 This. ‘conertion | 13 Supported by, the. Criminal Cnn pint c Gnd | ithe coe even ee

. {i Ddictnent_ in. Debrdants case... Poth instoment hk thor withinthe. . co eee

_ Soothe Dichictof Texas.” 68 the_phupical lection wherein =the, porparded.....

_. {Crime was. commidlad by the cleRndart:. Districl is defined as “A Jemitorial
_ Ore ity which Chonty , Stale , county munici pality  ocother: poll
{Subdivision is devided for judicial

_.|| Purpeses._ " Blacks Law, Ed. © S99, “Judicial. isdefne as" OF,
tt "Sag or. by the. Court or a. \udge.” Blacks Law, | I# Ed.@ (ii.

\ political, elecoral, or odminishatve

 

 

IS fF HB 42
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 19 of 44 —

— Adbminiska ue Ideal as" of, relatngto 0 or involving he werkof t eveging a.
|} Company or. orpaization j exaitive,, Blacks Law, I bd. 54, Based
__.| Uponthese definitions itclearly anpears os though the Southem Distnict of Texas)...

|| mentions) Luithin tre Conplaitand Indictment, ane Solely administedive

dhe definitions nor the text of the Complaint and Dndictmeit showa claim

dot Jemttored yorisdiction Yne United Steles Rede Government | ginclain |
‘| Atom the Stele of Tews. IC doubt the | leaslodure \ws ceded denrodal -
a jpnsdiction: tothe Faleral Govemment aver the lanl temtony, ercompsad by. a
| the ‘Sothenl Todi} Disikcr of Teas ,.as \isked ven the song a
| Ldichnest,. |
_ Thea gener whe of criminal. A) aw heb the. Crime. inst + be commie. ——
__. ||within the Souereiqnty. Saeking to ty the. offense.in order to. give. he 7
_ ..|| Soverejgn ‘pritictian.” Yerkichi, Ho v. United States, (oH 2d 73,74 ( qr _
1119133). As.an example, the. Russian Federation can not +hy me for. vielation ae
jor their locally applicable, laws while I phusicall ly reside ovtsd their
a Oeegiaphic. land. semitony.. Lam not Sobject: to their Sovereigity. th The. Same. _.
_... .|\principle. applies, fe the. United States. | Feder) Government |.” The. criminal
. _[prisdiction of she qpvemment of the. United Stales ~ thad is ids. Jprisdichion
a fot, parties tor_offenses commited against is. laws... Lhe crminnh
_ Jensdictio. ofthe Unided.Stales LFelem! Government | js necessarily Tinted So ,
[ite their oven lemony... _ the United States Federal Goverment) ‘esses,
| Moki Te, G4 Fad @74,

The. Uniled States Federal Government] c lees. 5 hot + have Jerrtorial ive oo

vow a. | JOMer the geagraphi. lar! area. of the Stile of Toes where in. Delendant phyoial Wo,
resided atthe time of his. perporked. Violdtion of IBUSC3 2252AC@)(2)LB) and

 

| HIBUSC8 2252A (b)t),. “The Tndictment anaiust the Delendart shouldbe 2
_|| dismissed 2 ith pigiuice) for lad of Aervibprial eidiction over the. physical 0.
. 19 of B42 |

 

tmaragment icial tenttony establishal for a. specif ceurk or judge. Neher
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 20 of 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on | fplce Wherein the_crmial onda tok place... Additionally. “the Fedea|
7 _Govemment has. potaing. appaching 0 a. police. power. United Stales v. Lopez
“| 54US 549, 884-585 (1995). Tht. power being plaperly resenaed te the |
__lsewal Sales under the 10% Amendments. Lhovtore, iB05C5 2252N.a\(2\)
{and 18 USC § 2252A()0), ore tacally Uneonstitvtional -for_Usrpation of the.
| {police power reserved tothe Shle of Texas_under the IO" Amendmerh
ee _
_ Argument. Four — Unconsttutionl | Anpliztion __
a oF Felony Oferse Seve, 7 _
_ | “Tike 18 USC'8.2252A(«d(22(8) and_18 usc8 2252 were. |
{|Unconstttutionall 4 -Gppliad to the. Detendart}, i.e.) Unconstilvtion| as -app lied to _
_ the. Defendant. These. Stedules could not be. appliad to the. Defendart benuse. So
oo (bee the Dela ply esd en Ise SOAS woe poorly —— _.
co ible. ae
_ 4 At L the dine Delendant purportedly. Vielaed_ IBUSC8 r52A(a\l2XB) ard
ot Bl USC. 3 2252A (bY) , Defendait was. domiciled and Physically resicled
| hwtthis Hams County stn. he temonal jorsdicton. of the Stak of Tous ne
___.||etack physiol resdewe. being leaked of 12425. Gul Fu, Ream 245, Houston
| Tooas T1034; hereinafer; "Defendants Residence." a —
_ ol. _Defendant’s Residence is not a territony or. insslor pssesion of te _
. . Unidad Staks | Federal Government], nor is Defendasts Residence within

 

 

 

OW ni BEF

_t Ferritony. or jnselar pesxssion.of the. Un iled Stedes LFaleml Govemmett |. As
such, Defendants Residence. is hot under nor within the exclusive or

 

ed Concurrent legislative. 2 temtonal jeasdictioi. ofthe. United Stakes. V Federal ee
i (Govemment, Tha also meas Hat Defendants Resilence. is hot. under oo
‘per _iwwein He. Spechel manhme. ard. Aertocia. Jortsdiction. ot the. United ee

| ‘Stales|feleal Govenment),
 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 21 of 44 .

. ; Cede unless a slave therein clearly Conveys. that tt is meat-to apply.
exta—temitoriallu is ond are wcitlen to occur and ecpply within the spacial

    

Constitutional M4 Cnumended Abondectio such as, the.

 

| power te prohibit.” (The United States. Federal Governmest's | achal
- tesntony is co-exdensive with their Possessions... ” Yenkichi Ho, GH Fad _
. eH, Gnd _ “Tat iStrue thet the Criminal judsdiction otthe. United Stes

7 LFelenl Government | 1S in. general lxsad_ onthe termioral precip. “United

   

Flores, 28% US 137 , 155. (1433). This is why. He “Uniled.

Was places (land) Subjectto. their joni ich , those, places. being defined

dat JBUSC St.

“Jitle 18 USC 85 defines 4 for al all of The | 18, She-term” Uniied

[ofthe Constitution. This. istorther Supported by. I8 USCS Ft.

. Stokes [Fadel Government 1, BUSC 85, . arefurther definal and clarified ab _
— 1B USC 84 —- S pecial Maritime. and Territorial Donsdiction of the ed
ld Stades ( Federal Conn mat] clehned , ) And includes. at 18 usc8 #3) —

 

 

 

91 fm Y2

Te tet and component Sections. of Tite 8 of the Uniel Stakes a

_{lmeritime and 4emtonal jorisdlction of the United Skdes LFedemd Government],
Anu. Such exta- territorial application must also be Supported by Qn.

| | wer to, punish. foi - ; ;
{Ad 1,88,Cl.G@ Ord. 82. ofthe nav repel (8! Amend ment ostothe

‘States [ Fale Covernnes |" 3. definad.in.a termtorial sense at ipusc8s \-

i Sinks \ Federal Covermest | in this, Ways “The. fern. Unies Seles LRedeml
Government) as used in his HHe VTi ie!8) ino temHorial sense. includes - .
_ |1all places Vali lands] aud walers, continental or insvlar subjecdtethe 2
_ |] jprisdiction ofthe Uniked Sales LRederal Govemment \” The, junisdichion oF He
a United Stedes | Fadeaal Government | einbraced by this definition. is the. exclusive
{|r Concurest feyleive terfonial jurisdiction. im pared by Ac. |, 88,CLIF

The kmitonal places. (lands) Subjec:. to the. jerisdiction, of the. Uniled - oe

; lands (places), > Msenved or aogained ‘by the. use of the. United Stiles. cron [ —
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 22 of 44

 

| Goueranent ‘ond. under - the, exclusive or. concurrent Llegtalive leita]

 

__|| jurisdiction thereo™ | or any: place (land) purchased or ther wise. aaquired

Leeded | by consent of the. | leaislatvre. of | one ofthe. several | Stales .”

 

| leek fey sted heir unisdicion an and 4 that nos hone. cok this shetutocialy

 

tie hou (BUSES. Qnd 1213 8 23) Luhen teh tegether

 

 

“pee

i
“i

| Cl. ie ond AO USC. 83) 2. -

a Remember, all Legislation of Me Federal Come, Suh as He Shiples the

| \Detendaat was charmed under are. presung vely tesritatal and confined tthe
4 tere (geapiaphic. “evea). ONer uchich the. Jewsmaking. power has jurisdichon. _

ehyal Federal Liked Soles feritry includes any of the geoyephic temiony
ly Under the. Succ of hes Seveal Stakes unless one =f the. Seveal__

 

 

 

Their actual terrrooy IS. MeXdensive

3, GA Fd 73,74 (4% Ge. 163),

A ee

 
 

Shades | [Federal Gevernmert ore dehned of Tle 18 USCS. “Tis-a

 

| National Australia. Bank LID, (TI Lifd.2d 535,547 (2010),

-||Principle_of. American laws that legislahion of Congress , unless.a Contrary inkeat

}Oppears, is meuit te apply. .on aly. lu within the terrrboral. jurisdiction. of she. United. Seles _

| Laden! Government], as definad in \B USC 37 and. Adil, 38 Chl When a.
__.-||Skaivle. gives ne clear indication of ededlerntonal applicastian ; it has. hone. * Morison. ve

__ Wherefore," any

~ J 14

 

 

 

72 - HH 42

“Tulanis resenedor

{ho Galhe criminal jprisdiction.. Fhe Uniled Shes rede \ Goveminent |
a rscessariy lined to their on temiory..
| with their, possessions... ” Nenkichi Te vy. UndedS
L “Th T+ iste thet the. criminal _pristicton . of F the. Unilel Slales, TFedezl Government | is. a
_ Alto. ingen based upon the. territorial principle.." _ Uniled Staes v. Flores, 289 US F340
1 I55_ (1933), ond the Aerntrial pl places, Subject to- He. priiction of tne Uniled

eed ing

| n order tor a tedeml_court-b. Sxercise. jurisdichion.e4 ea
| crimiel action, the. cfense. must Wave. occurred within’.
_| Ocqvired for the. use of the. United States \Fedeml Gover nmert and_underthe
 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 23 of 44 |

- [exclusive. or Conceerent.jusisdichon. Thereof... by _conseat of the \egislabre. .

— {ihe general. jurisdiction over the. place... adheres tothe. Territory ASA, a
/ Parhon of the Sovereignty Vot one of the several Slales | inot. yet. grerowey

facia territorial .” " New York Central BR &. _v: Chisholm, 268 US 24, 31-32...
| (1928) (citations and intemal. quotation marks. omitted).
iL The. case United Stades vs. Gain ) Zl F 3d 207, 210- 2am (CAL xo)
"Tadhe, 1909 Ach which comprchensiv ely codified all existing
- Federal criminal. \ausy Cone nqress-far the Fst time crenled a seperabe,

_... Sechon devoled, Solely +0 dehning . pasdicton. Aecontiggythe. \AGAL
_. Act, like the FI4@ Ack y tas. Vimiled te lands within the exdusive, a.
_._jprtadiction of the. Unilel Stoles [Fadler Government. Senator Heubum

IAG Ack, put the mater mest. Wl  Slecing thed-the. purporled

axtkempled to enlarge. the jprotid of the. Uniled Stdes Fadel.

ofthis. geographic. jurisdiction .. 2. The. committee... Uresd not
.  Srlasegdl. the jonisciction, territorial \y. or “Technically of the. United
 Slales courls . 42 CONG. REC. Blo. (1908) Cemphassis, added).

99 £ BE G2

 

lo the Stale." United Stokes vi Perez, US. Disk. Lexis 15286 (N.D.G. 2000),

|| Uniked Skdes_ ve Benaas, \@ US (Btwhet) 30, 337, 4 L.Ed. 704 (aig). ” Lites | co
‘clear. . .. thet Congress. can net punish. £elonier ¢ generally.  Uniled Stokes v- Morrison yo:
|(52.US 548,618 (cep), "Legislation, is. presumphvely teriodal and cahined
the. limits over which the lewwwreking. power has jurisdiction. AML | legislation. iSprima.

Ay ow. OF. Pennsssl varias, the Semle. Manager of the. bills Mrck became. the

a legislation does_not cre He jedsdiction of the Unied Seles
_ Courts by. @. hairs oracdh «+. Senators will Find that we have nd

— Covernment]_ either. Jechnically or. agearaphically.. We hewe. ingly
_. gathered Up a large. nonaber of. existing provisions, in the. Variovs cece tee ee ee ee
_ Skiivles .... inorder to avoid The repittion, in ech Sepermle Section Ce
1948 Act (Tite 18 of the United Staks Cade), cadifies alll existing feleal

tase 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 24 of 44

 

 

|, As clearly shown by the Gatlin court opinion bows y in 1909 Congress a
||srected the precurser te IBUSC S$. “They.did this te ovoid repatng the
geeqraphical juristichan_requirement_within_eoch Seperle Section related te
_._{| the differeat individual Federal Crimes. Like the. 1409 Ack, the cumenk

{lerimiaal law, and is likewise limited te lands within the. exclusive temeial
_ _sprisdichan.of the Unie Sines [Peden Government A unless 6 cantcony —
| @xtralenitecal_iteat appears. Unless that contay intent plainly appears The
_|Nask maonty of Fedeal Feloniovs Criminal Stadules 5 including but not limited
| te IBUSCS 2252A (a)l2)(8) ord IBUSCS 2252 A0W\U)_ ore supposed te be

 

_...|| Con net j under the. prelext of execstin delecated power, pass laws forthe
_ | Oscoimplishment of objectives net extusterl to
|| Bue, 297 US 1, 61-8 N93).

 

__|| read +e occur within the” special maritime ov Jemierial \unisdicton of the.
| Unifed States [Fateal Government. " oe
|. Wherebre, IBUSC.8.2252A (a\(2(B) and IBUSCS 2252A(bILi) fore
| Neel of spcific texhal_ exhadenttonal intent ore_e@xchusive leqishahioa. limibed ercksively _ ae
wn [He the. territon) and insular possessions. of the. United States [Fedest Govemmert 1, —
_ and ws. IB USCS 2252 (a)2)(B) od 1B USCS 2252 b MN) do not ond

| Can not be applied within the Sovertign geqmphic Jemtoy oF onect the several
(|| Stokes. ce

|) As previously staled_usithin this motion the. Defendant hos already created vee
_... || Qnd. presumptively. Shown thatthe... Commerce Clause Power and the. Necessany ond.
Z Proper Clause: donot delegate. by Chumerdtion a. ewer to punish by Felonies oe es
|. Griminal seduie_infurtherance. of Hse clases. "Tt is an established principle. ee
|| thot: the odlainmert of a prohibited end may not be. accomplished under the

pretext of the exertion of powers | of Congress.) which ave. granted 1. Conpess

do the Feder) Government.” Uniled Stakes yi

 

 
 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 25 of 44

__ |] included within. either clause , and only. delegated hy specific €numention within

Are Constittion. Remember,” “he enumerdion ef. powers. 1S also.a. imitation. oF
_{| Powers. " because the chomendion presy ppeses. somahing hot enumerated. Th

| Constitutions. Sapress. contenal of some powers makes Clear Huh. ka does

|| Specific. clauses of the. Constthticn Ne. per to. pontish Con pat be. ublizedas -

_. |} ecessany and proper to. coumy, ino execution other “eg powers of. rege
unless. Specially. licked therein, 0
The. Conshhtion. expressly. daeges ‘ponishmect power ln. inSurtherance. of

 

{ne grant, ceneml or specific. te Congress. of the power to prose te
_..| punished? of crimes, excest within the above. articles of the Constivton. ”
|| Logan v. United Stakes, 144 US 203, 283 (1892). The.” ho grt, eal of
| Specifics aNomahcally exclude the Commerce. Clause and the. Necessany ont
. Pooper Clause,, beause. the posse te (Perish, was hot andl is. hot. gre vito Cones
[iinSocthernee of these clases. -
The talnale that IB USCS 2S1A60)(2\(8) ont 18USCS DS2AtM_

  

 

_ || bot qrawt others others. Sebelius ,. ‘\83 L.Ed, 2d 450, 465 - Yolo (2012). Because —_
|| Fhe power to punish is a ddleopled and positive grant of power within certain

_ the... Power ae Parish Argument makes i+ plainly. evidest dak _potuast te
| [the Conshhutions vens text That a power te punish wos not incdedasa oo.

iidel eqecked power Jor the. Occomplishmest oF He. objectives, of the Commerce.hewse
| Power or the Necessany and Peper Clause The. power te perish isnot

_. Ad. 1,88,C.6 5 Ad, 88, C105 and. Ad.3, 8301.2 ond nowhere
_... lelse. The power te punish iS deleted therein and thartin onli , Ord therefore.
(not permissalle | For the fuctherave of other. powers. "The. Consstiiviion. contains

ace. contivtonal exercises of the Fedeml Congress’ Commerce, Clause Power and
Ake Necessary and Paper Clause is presumptively demolished. ih light of this. meio co
{| user a> Punish Anpinert: This leaves. Art. 1,88, CL. asthe only Source. of
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 26 of 44

 

iL. del eae Power oueiable fo sustain | Bu USC 5¢.§2252AN28) and JBUSC

 

8 7752A(WU). Orc as presumptively Shawn by, cher poctions. of this mlm,

 

 

| those. ( Charged Stables can_only be. enforced Laithin or apply within the special

 

mantime and tenibnal | jurisdiction of the | Uniled ; States | Cede i Govemmert a

Fed. R.Crim.P., Rule ads) plainly stales Yat” “These cules Lie

 

 

Federal Rules of Criminal Procedure | govern. the. priedvve inall imi pritdings oe

inthe. Unies States distict courts.” The derno. govern. tnéans "to conbal_a pe oe

 

LU Pincedvre Conta! in all criminal “Precis in_Uniked Stes dismict courts ,_inc reli

in issve.” See Blacks Low. Gt Ed. © 4. Meaning the. Fedem) Rules of Criminal.

 

bit ot Jimiked-tp this cok

 

 

| purposes oF the whole_of the Federl Ries of Criminal Prxedure., which os established
| Vader Avle La Xi) contol inal. United Stales district courts,” includes the

Fed R.Gim.P_, Bule_t L(bXa) plaioly. ly sees Hab te em "Stak" for he

 

ene Zi) nee ee Ce te

Distt ot Colpmbia and. Aa Somnath we (or. f possession 2 of the nik oe

 

 

A ewe Several, Stabs “the Uhisn.

“The term indiudes., _GS wed within Fed. 2 Crim: p, “Rule 1(b)(4) is iS

 

 

 

Lito the words. -phiases_cantained therein. T+ is acordivl milech
___| | Coastuction, dat wwerds_or. Pheases_omiled Tom rules Stadules or: regulations.
|| Were. inlentionally ornitied , And thal missing or conitled words or phrases Should a
|| not be tead inte a mle, slalule or teaulation by a court, Tt tis.alsoa —__ oe
| Maxim of Law. Courts have a duly hott. read them in. “To stake this.

1 Prope. plainly.» if the. definition. of. -hnecining, of O parheu! ae term tnclvded hos
|| Not mentioned therein itt wold not be hecessany. to stale the: things included
| because 4 they, woold, automatically. be inchded inthe absence of the deftattion of

_ meng Delerdant. Ghee ere draws. notice othe Sack oak. de. Several, Shs...

piesmatively a. word. of limitedion » limiting the. Scope. ond. meaning of the. rle _

 
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD_ Page 27 of 44

{were nek and ae. not included. within adhe definition of Stale i in. Fed. Ry Crim Py.
2 Ib)@),..

Conon of Conshnetion _. eusdem | , hh insiuds et. where,

eneris

     

7 " geveral words Salo specific. words in.a. Stalvloy Lor wes), envinerzdion , the general oo
|] words ore_consted to embrace. ohly shies Similar in nature. to Those ebyects

_ {/ enumerded by. te preceding specrhe. words, " Cireuit Gly Stores , Ang, v. Adams |.

 

 

1532.US_ 105.14 -N5.. (2001), Teo assertiin. the. meaning, of. words \ike. _
|, Commonwealth , territory , and, insvlor. possession as used in Fed. 8.Cam. P.,
{Rule 1 GbY@)“Stade, one. cain apply the Rule of Ejusdem Generis 6 or.
_ || Noscitur Sociis which jnforms.us tha they take on thé Seme. meaaing OS
|| Dishick ef Columbia and Puerto Rico. Thats places Gland) under the 000 0...
|] Conciumen or exdusiva legislative Gherriteria) Aprisdichon of the Umled Stes
| U Federal Govemment,. and_plaialy do nat embrace nor incdude the seveal
|| Stades. See Supreme Court Annotations... Ale L.Ed.2d 87%, Ejusdem Generis-
\| Nescitur A. Sociis, $2, Suimmany, and AG L-Bd.2a. 814, Ejusdem Generis-
| Nescitur A Sociis, 34, General principles governing opraten Ns Bo co
{| Secs mle. _ ca a ee ee ev cee ee
Thhis. resis on He well - Inown _Cénnen. of slab constuction; ;. expressio. oe
|} Univs. est exclusio alterius , "the. expression of one.is the. exclusion. of others.” 7
|| Uniled Stales v. Wells Farge Bank ,..485.US.251 357 (1988). The telling is.
also informative on what is.and_is net included. with the definthon of “Stale“ a
| Fed R.Crim.P., Rule | (b)(9).. Eypressio unius st exdiusio altenus - dehyedas _
“The. mention of one. is the. exdusion of another + ) " jee. 4 When. certain persons or things,
are. specihed in a document 5 an inention te exclule all others: Frein its cpeition may, ee
{be infened. Expressum facit cessare. tacitum - defined as” What is eypresed
|] makes what is silent cease;" i.e, Luhen wecfind an express declaration we Shovld

{[nof resorttp i mplicahon.. TWihere Congress Lor anyother rule malig body) has

cc ee eee ee vom eee

= os
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD_ Page 28 of 44

 

_ {\Carelully employ wea term inane e place. and exduded. it in another it should

 

 

 

 

 

 

2 hot be implied where excluded.” _ Maiked States _v Weng | Kim Ack, IGAUS GAG, _
a 722. 892). Lneidenty 5 the above. al'se Seppe Defendarts power to. ish
a4 Orqument. — _
Defendant rou enghasizes a. powertul portiva of the. United Skies Code at ee
128 USC 8 2072.00) which sedes Hote Fadel Rules of Proceclare 4-lncludi ag buh

| bok limiled +o the Federal Rules of Criminal Procedure," [Slhall nok abridge, enlarge bo
| or_madify any substantive. right. All \aws.in.conflich with such rules. shal beef

he further Some or effect afler swch mules havetalen effect." Thi x incons tetthe

 

| Federal Rules of Criminal Procedure. Supersede Gm dod all _portiens of Title IB ofthe

 

 

Vnilecd Stales Code when those porhens of Tile 8 ane used within cy Unided Stes
districk court, (See Fal-R.Gim-P Rule ifa)U), it these, ee

 

the Federal Rules of Comiaal_ Procedure... Awiker. impoctet. Statement is. made. in

 

| Steele v. Bulova Watch G., 344 US 280 , 240. (i952),. thot! Words _hoving

| Universal. Scope , Such oS... Every person Lor any person Vw Ibe dalen os a

O.matler of course tm mean. only evenone.. Subj eke Such legislahon hotall tat

 

 

the legislator subsequently max he ablete catch.” “Tn essence the. legislation of

 

__.....| Klonious cAminal_statule must be applicable Aeype in order Sor. ee be. one.of
| Fhe. persons Subject to th. a
_ Now. let us. lek at The. iB_USC. < 810 which steles thet The. erm ae
Se wl sks commerce.” as used inthis +fle Vite 12), includes commerce between
wn | One. Stee, Tentteny,, Possession, oc the Disichok Cluerbia. and. another. ake;
_ | Territory, Possession, or the Districk of Columbia.” Now: we have cz problem, b hecsuse. a
|| this defnitin of inlersteade commerce , used For all of Tele IB, conflicls withthe.
| deFinthon of “Stade” @ Rule. \Cby9), Fed: RiCim Po oo
AL Remember, 2B USC § 2072.00). plainty, sloles Het oll. asi iin. nconflick
ce wuith fhe Fadel Rules of Civnoal Procedure. core. ok hoctorce. or_ellect. Ltis abso. ee

 

 

 

en _— i
 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 29 of 44

. || Supreme Court and. aaproved by the Federal Cogiess... See 2BUSCR%
— 1}2072 (0). Now. clearly; under proper constuction, the. definition. of. "State"
{Lot Fed. R.Crim.P. Rule 1Cb\(a) js. in cconlict with and. implied meaning, othe -

|)importank+to.nole. that the. various. Roles of Procedire_were authored doy the

—— tenn. Sede contd Wwithinthe. dehnition of indersizde commerce ot Ipusc810. ooo.

Af ita) (4), hich, supesedes ibe

2072. (b) Stales that there. Roles of Procedure. Supersede. al all Jaws in. conic _.
 Uwith them. “Trerebore. , iF gry sbdule. within 7 “TWhe 8 induding, but not li vile ae.

JIB USCS 2252A@)2Nb) and 1 USC 8 2252 AQUI, trey vpn the

. ane Stwes do,
4 Prose. Charged Steves. Can inet be.reed to indude the Severd Sinks ofthe
4 Union ‘ia the 1B.USC.810 definition et. imlersia. commerce. because 4his conflids wee

li definitionof. inlerskde. commece.ot 1BUSCS \®, and. the Ce

 

jf withthe dehnition of “Stale” at Fed.R. Crim.P. , Role 1 Cin)(4) , thus resulting in
[eKed- wwithn an Gry . United States. distnct court.”

4}. Lh summation, IBUSC 8 s2Malalb) ond, iB usc: 2252
. (CV). ore. cone OS- ‘applied, tp the Delendavit because he should nob

tn Gnu. Unikd Studes. dishict court. Froper. constuction ef the abve argument

_. || Wherefore, pursuant to. 28 USC § 2072(b) the definition of interizde commence.
iat IB USC 816 con. not be tead tp inclwle one of the several Seles of —
lithe. Union, berause IB. USC. 310 would then.conflich with Fed.R.Crim.P, Rule 2.

“Unser Fed. R. Gin. P. “Rul. (a) \ the Fodeml Rls F-Cmind Poeeeine. Ce i wees
- contain all cri pein belie Us Staks diskic courts ond 2BUSC

; - IBusc.8 2252 all2Xb) and IBUSCS. rs2Als\), = OS hotencecr ~

Gd. procadvaly. Under. due process , could_hot be. ced with Violating them. oe

_.| [presumes thiste be-twe... Delendartt alse physwzally resided within one. of the sever .

| Stales of the Union outsidethe. Special marrlime andl -ermonal junsdicton. of. He

{{Unikd Stales, [falen! Government J } Gnd Hhus under the. Sape of this Jasmonate And

 

ar OO aM
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 30 of 44

 

Supyy sed by other ports of this. motion y. \Busc.8 DENA) cund 1 YBUSC..

 

 

 

Clismissal_Luth prejudice. for locke of -_jesisdichion. _

 

 

8 2252A0NU) ace _uncorstiivtionad as. applied. to the Dekendant andfor shold he

This aryoment creades a veny delail_ oriealed_ presumption. Fegeraling te , Spe,
10 ond the authority of IBUSC 8 252A als) Grd _\BUSC3 2252A (oN), tn a
Addition te obver Felony Aeases_ contained within Title |. Wherefore. Goes nok the

existance oF this. xpnect cell, inte: question, the. Conshtete. scaly of all the Chua _

 

 

wt”

 

 

Sthtvks and Rules on. vacueness - Grounds. alow?

 

 

The. Scope. of de. Chaiged Stiles and Rules, and Onc ct plaialy. CNPAAS 5 porsvank to

 

 

this Srqument that all are. ‘unmhrhinal e- Neguenes sto dec Sipe Thess

pos the. Delenant due. PIDs _. — ee

 

 

Flea ¢ con a Gre_Ceurts - 5s of Jimi jordin. The. dameler. ofthe

 

 

Lenses and] controversies over twhich federal” _pdicial avtority —noy extend, ane.

| jdelineded jn Ack. 3, 82Cl. 1. Sussdidion of lower fader! courks is. Sorther
_Uimied to these. subjects. encompassed within a statuton _ grant of jpesdichion... a
ET his reflects the conshhtionl. sovrce. of Sederal judicial powe er. Tisuranee. ee

Corp. vi Compagnie. Des Bauxiles , 456 US AY, “TOL (1982),

 

 

 

Sj eck <rwalier_urtsdicion » Then. 5.15. on Article. 3 os well asa. teva

af gine JAhs! Aonchons. OSa_ restriction on. She Seder) \ pie Peery —
A Crd. conhibules. om the chameclenzahon. ct She Seder). meng "Ts

 

 

 

 

= =e

_ Argument. Five. - = Sern .

{LCV eitnina stedles. iust_clearly deine. she. conduck, heh proscribe. Ne es
he: stelle does hot ve Q Herson_o at_Ordinany dll pace Snir notice. of 4 is SLOPE, _. a a
i+ denies due. pirces... " Bord vy, Winiled Stales , BA LE 2d 172 (go). Dee also

| Russell_v. Uniled Stakes, 369 US 744 ( 42 “this argument calls \s_ into question

 
 

{Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 31 of 44

USG US Gat 102. , SOD-5o 1 C82).

. power is. Himiled to ™ cases" and, * covdroversies. uu Musleat v. United Seles ,.
11214. US 3H 356 , 55 Led. 24,250 Cidil). .

— |idve process rights, Under the 5% Amedmeit pte Constition , and Hus
_|\Swuld. punwcediy. ensure that criminal case nwmber 4: 20. -CR- ont. was.

lof Svbect.- -imader _joasdichon. tp lower tedeml courts +_ granting, ose cous _
|| \onisdiction. over. “all oMenses.. Acginst: the. leis of the. United Stales. Talent —

. NW Tt
At Govern eat].

Tite 1B USCS “3Z31, thus allows. stavbrialiu

  

prisdichon demands Gnd. Dee, behh..

| Salen) criminal pmsecvhons by vielve of 1B USCS 3221, Lied which

 

 

 

Ce ee

” Federal courts have - T stvbay) subject=m waler. “pisdicion 0 over.

— |t. The ahve sonstibion and shaiviogy regui ements for Subject -m -wedler
orton are. clearly. Clesigned. to protect DeSudarks subshintive and pal.

“By the. CADIS Jens &f Ne Constitvtion , thee CXETCISE a of Ihe (dic

| [bidught hefore.aFedewl court with both the carghivhoaed and “ise power Soo
lH hear and decide. sald SE, oe
THe 18 USC. 8 323) | isa stably, yee be n the e Fale) Cages

y lower Faller). .
lcourts-4o hear cases based vp pple ialions of Fae Jaw, suchas,
 IBUSC § 252A) and 1B USCS 2252A0)0), However, THe IBUSC
1/8 323) Tepiesents. oaly the. atadtory half oF what is. hegvired to invoke The
| imided Subject - matler jurisdiction of a "fa hue Fadeal. court. Withut the
LH conghivkonal half of obj ect ~webler juesdicton also. being, beth eshblished and
_...|\UHinately proven 1B USCS 3231 is and was unomstbtioral as-applied to |
1 Delendant. You cant have one woithoot the other, aye mater oe

. | ACorgsess) vestledl the district courts withthe power tp. hear al | ofenses bee
TL ogetinsk the Laws the Uvlel Shes [Fala Covent” Unde Shles vo
|| Neuse , T5@ F.2d 254 ,25% (2nd Cir. 2014),.” Federal coeds geneml
 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 32 of 44

i [shatog] ci Crminedl subject - water ptisdichan _ Comes ttom_\8 Ux $373)
JOD LEd.2d 634, GSO. (2010), However ,

 

. ‘Musacchio v. Unial Stes

 

"Federal courts are _Vshlil courts. of _limiled_Vsvbj jock = -~watlec | jpisiction

 

 

___|| possessing ‘only That power cuthorizal by Constitution and strive” Gunny.
|| Minton, 33.3.4. 1059, \OG4, 1B5_L-Ed.24 72 Qo). Wherefore,
the. Sobject -Mler Tirisdichio Or the_power over the hadure. of a Case.

God the. Type..oF Nie

ef Sought in thad- case, See Bladés Law , 44 Ea. @ | q3\,

 

tis and has. A _Cpashitenonal | and staduive _Anundedional requinemeat. ‘Title

UBUSC8 3231. by. ‘self can. nwt Gnd Aves not _atunh a Sedeml cour

+ ‘Criminal. Subject - mater _jerisdiction without the conchae. aspect + also. being _
| PSA nd inven. :

 

 

MW hed then is. conshtubanll S required to laveke theca object - ale

 

 

 

[| Arkansas

 

 

   

 

4) apm

a sider Arie. 3,15. Steading. " ASARCO Tre
7 “UtNhe.. regret of. an At. 2 "canon coteeny" 1S_hok_merely. acheditional

 tuleof practice” bub tudher. is impose directly by the. Constrivten, ” Whitmore ve
_ 493 US 144, Iai. (i940). “To stale a case or. controversy. onder _ 7 |

|Artile 3, 0 pint mist esbtlch staring. Alen Wrght, 48 US 731,75) (198)
|) Az, Christian Sch, Twition Ory._v. Winn, 174 LE3.2d 523, S34 (201), This is because,

Jena essed, V. Davis ,

j\cow 421, Dor 2d}

_Tolne_of the. controlling ements, inthe. acbushon of a “ase” or contmversy
_v. Kodish , 40S, (C5, ol3 (AEA).

4. pstion ofa Federal court P That wold be a “ease” or “conden Ce
"No Principle is. Jnore. undamental. othe. judiciacys. -pinpec_ttle. in cor sSupkm.6 fe __
| gprennedt. Hanthe consttutional limilahen of tedeml court “jprisdichan ty _achul.
| ceses” or “contoversies”. Raines v Burd, 52105 si, Bie. ise), The
Defendant nue enphasizes thet + “Artide.’3" Lofthe Consitton). embraces alike

|| civil cud. “eximinal” cases.

(eC),

 

Lhe tivedld issve of. Shudling ~ Tis) “an ‘esential nd_Unchanging park ot He cases
_LLOF 2 Contrversy Téquinenent of Artde 3.” " Lwian ve Delendess ot Wildlife, S041 US 555 pan a
 

Case 4:20-cr-00673 -Document 16 Filed on 04/12/21 in TXSD Page 33 of 44

Sc0 (ya2)," “Horne. v Foes, § 557 uS 433, 445 5 (2008),
| What is Skuding, and what ave. HS ¢ elenets?

. "Shading is. perhaps De. most. Vapor part. ofthe ‘prislciond codnines. oo.
i AN \en_v. Wrdit , 463 US.737, 750 (i4 $4), The park Jnve king. fed Jeeal jurisdiction oe
A Cthe Plait in any. CaS@. or r conkversy | bears the. burden or establish ing. \Shurting). 7

 

Bennet v. Spear 520 US 15H, 1ET=1G8 (it), To meet the Artide 3

 

wo Standing bequirements »-& party CPink An Quis pokutial case oc conkversy. ee
— Honwsk Sisk show thet the LPlaistif) have. “suffered cin “inysry-in- fect” Gn invasion
1050 legally polesled inerest which is (4) conérele. cine jortivlanzed , and (b) ochal.
_ OP imminest ) not. conjechyed_ or Iypotherical.. Second, thete must bea cove
| [Connection behveen the j injury and the conduct complaisedl_oF ~~ - the injury hastbe

ft faidly trocenble tp the. challenged achons of Ye deere avd tot... the resvit LAD
the Independent actions of Some third party hot belore the court. Think, it mustbe
|| Likely 683, opreseal to merely, speculative, thatthe injury will be redessed bya. 0.
| Favorable decision,” Lujan v. Debnders of Wildlife, 504 US 555 , Std Sui (iz)
_{ CGafernal quolaines and citations, ‘omiliai). See alo tnends of the bach Tre, vv. beoidiew,
|| Env, Sens. Cec), The. , 528 US 11, 180-18) t00), Oo
“The Unided States of America. \he Fede Cowmnert\,. AS. the named - oo
4 Phas in. COminal - ‘cose” umber yy 2@- CR- QDOT3, and. CACLOrd ing ote ae
...{\Coment. cose. record dnd court docket has net eeblichal 1s. Starting beng
his. couch, The. Plaintiff in. Chasing the. Defendant. with vieldons of BUSS.
- _|12252A (a2) and: IBUSC 8 Z25ZACH)U)_ hos Salad to Show. opr how mys
_. || Conduct. as. perporledly. violadve. of Huse Statvles cause. the named Plaintiff an.
al Najuny-insteuch, “LA can not be. siressal encegh dhad “Absent inwry hy the.
|) vielaton, A a skiule. gives. ise. Wwerely, doa gener zed qnevance. bub nok to .
— Sted: [39  Weste. Managment: of Nocth Ameia., Tne. v. Weinhen er, Ble2. Fi2d J34 3,
A 348 (42. Cin Ap. 1988). nee ate ee

 

ce
Case 4:20-cr-00673 Document16 Filed on 04/12/21 in TXSD Page 340f 44 -

 

tL Dehendaut now shresses that the Tndicdment Dedsebit VD), the Criminal
oe Complaint and the. ABfidavct is Support of the Crimind Complaiak sszomn tp. by Cecil Armoke. co
ee | jin Criminal cose. number 1:20-CR= BO C13._have calleyed.no_inie steamy pairty.
|All ofthe above merely claim vidlaion_of slahdles., tes ree aa
IB.USC 8 2252A(b)U), while. alléying he injeng. 40. cog -pacty -beloc his courky..—.

 

 

 

 

 

 

_ _——Ond_hone of the above clam OF alge. cay Layer. to the United. bl Sako Ame, oo
| the hamed Plaid in His case. :

ee ef The. Crmiaal Compleiat Fails under Rule 3 4 the Fedlazd Rules cf Ciimieal__ —
a a Procedure. tor locket “essential ‘Tacks constieting. he. cfense. chesged, that exedal ee

 

fuck being a. party swith ; Stewding oben 7 the. conpluct. Nowhere nthe Cominal
- | Complaiit or its. Sup pores. Avidaurt-< does Cecil Arnold. allege. Or claim i injuay_ ae
_— to. any. patty __Absext. _. inj vn_5- Viale, ofa. Shivie._g) veS TSE merely. toa
| gpotalhzed —ghewnce but. bok fe Sing.” Waste. Manogement of Ne th Arenas
| Weinberger , 862. F. 2d 1343, 1348 (G4 Cie , ef App. 1988). Under.
(Fan cose Cecil Amolds Con pict and ASicdwit fall under the” ‘apoualined A
| "and Fail te_esbblish any pease Shilind_betore Ths cotiepeontyhe-————
ct haned Plaih te. ae ee ae
a _ Article of the. Constihution Peqvires ha the. Plait, asthe ame... ing
— |4his courts subject - — taller jurisdiction in criminal case homber 4:20 -CR-O06T3,...
wo | Show. Cand prove tet the PleintP in this cose, has suffered Some actval or.
| Ahwalened jnjoay. -in tack, The. Plainhlk. in this, case. has ik alleged any Such
wal Injury. Ceused | by. DeSendaats.- mepacilC Conduct as. vivlehve. of JB USCS. eZ52A
_ | |@M2B) @nd_18 USC 322524 Co), Thanks the Plainhff conshtchonlly
ef has. ho. Sending ty inveke.. pis. cours | Subject cieder. jensdichen._ i

 

 

 

 

 

__ Lanewance.

    

 

 

 

 

 

 

_|,oddresad the relationship. b

__ At is generally accepled inthese.coses in_which-the Supreme. «Court has
Artde nd Sharelig 4 challenge conduct as

 

-Niolaive. of Jaded law, tha ot Re. ven) et re the Conon.

 

 

 

 

 
 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 35 of 44

oo. frequires. he vary w who i invokes ss the c cours Bs cuthority ie the Plait o OF
{Some other oiplaiaing party te show Bab they have indivi | pérsonell ly So8erel
_||Seme. aclval or threatened injury. Dee. HOLES, 1d G41, 8 30a). * Tijway in.

Had |
The Sopeme Court in in. Schlesinger er.

 

 

 

1] tnjory intuit caused, by the. condvet of the. DeRadadt 3 violative of fede.

Haw CiBusc$ 2252a(@\@)(B) and. 18.USC 8 2252ACH)40)). _Wheretore. the. F Phe oe
Un this. case is. pat an injured. party. helene this_couck.. Thenetone , under the. 8.
|| Standing Doctrine. there_is.ro party belove this court with the right te invoke

his: courks : conshivhonly limited Sv bject ~ meter _jensdicton.. By tailing te show.

_.|]or ever allege <n injar4. caused by, the Delendant’. purported Conduch as Vielahive.__
_-—|JoF  IBUSCS 225ZA@)Z)B). Gnd. JB USC 8 2252A(b)U), the. Plainhf in this.
lease bas Azle ty establish. ‘Standing before this. courk, and Shenetore. has.

— [Failed te. phgerly yaveke this courts. Swbjéck — inabler pti, Conshttowall te oo
have the case herd. Wherefore , _CMininal CaS@ number, 4:20-CR-CObT3 IS...

What ov: Constrhthowally. Proper “case” under the: cose -er - oorowersy rreneis
tek. Arkele 3 of she. Conshiution, and _ case Avaber 4: 20 -¢ CR-COUI: Should be

 

aN core ~—

a ve 1 Reservists Connithee ‘ Shp he Vier, on.
- jie US 208, 220-221 (1974), recognized. that -concrek. injury, whether actial
_ [or threatened ; is the indespensable elemest. of o case. which serves in pact te cash
.|}Said cose. in.atorm tmditionally capable of judicial seselution and which adds the...
Hesserhal dimension of Specificity. to the case. by. requiring. Anat the Complaining en
_ |] parly or PleinhfF have. suffered a. parhular injory caused. by the conduct
a Challenged. as as Unlawful. Obsenarce. of this. in Simonv.Eastem Kentuday Welfare.
| Rights Oraeinizection » 426 US 26,31 (147), the. Concept. of Steieling. focuses.
oe HON the. party. Seeking. ty get. their. Compleat. hele atedeal court. Gnd. hot Gn
_.jHhe.. issues. they wit to have. adjudlicaled, a a
The. PlainhSt in criminal case number. 42 20: “CR COT. has. al el ves
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 36 of 44

. dismissed. with endice, S- lede of subjat- -tnalbr jpistichin. oo
|). And wherefore, 18.USC. 8 2252A(@)2\(B) and BUSES D5) .
{lore Unconstitutiond as. -epplied +o the Defendant. for. viclediog of his. St Anerineit oe.
—||Due Preess rights. The due process clause entities the person to an impartial
_||and, lisinerested Jnbural in both civil and comied cases.” Marshell_v. Tetrico Trey...
- |/44o US..238, 242.(1980). For a Arbunal-te pe. impartial end. disinlerested
A musthave. subjects mdr junisdidin te heer. the wse or there. i is, nathing bebe
| the couckte be. Impartial or disinkreslel abavt , and. in absence of subject ~ neler
_ jonsdicion it is. p plainly abviews thot one. can ash be charged with the Violtion of
_ {le slave. This. court is. withart.a. Plaiatlf with Slialieg » and tvs watthode oo.
_. | [Subjed-madler junsdichos, and in the absence of judsdichon. | BUSC § 2252A(a)(2)lB).
land 16 USC. 8 2252ACH)LI) have been. Lanconstvatioaly apphed te the Deladenk,
“The. Conshibrhioaal .' peuvent oF injury: inet,” that the Plaintiff musk

of have Suffered. and, alleged is hard flor of Arhdle 3 jorsdiction that. can not

_ | be removed by. statvie.” See Summers v. Earth Island Tost.» 555 US, ue, .

“|/4E7 (2009). THe 18 US. 8 323) “can not see the, Pints Claim in
_ |}Criminal case numer 4:20-CR- 00673. becavse Ao Stave. Gin overcome He.
oon Stevding rep anements of Arkde 3 of the Conshhton, | THe. IB USC 33231000.
AS Snly Q. Congressiond enictment Grating. federal curls Ss Salven _jorsdiction ne

Ae hear > £aSe5.. ' toe “oflenses aepinst the. laws oF the. Unik Shes Fadel | a
4 Covernment J) however IB USC. 8.3231. doves. nok and can nsk Kemovect 2

_lleverceme the Constiivtional. jvosdicton spend ingposed. by Articde 3) 9 oe

thal the Plaiwbill howe. Standing. . a
| THe 18_USC 8 zzszalateyle) ond - 1B vx8 S2S2MNi) dot
[opesshy Confer SThedlieg, Upon the Plaich® in crrminal cose, number, 4.20-CR-COb73,

Hand in the absence of c shale. expresly. Confermna, Seeding the. Complaining pacty, aust |

 

 

allege eed prove cin. ey in~feck susinined vate them. resulting tom. the. Defendants _

en a
{Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 37 of 44

 

{when o_pacticular stile expressly confers Stina, .Ond the P betel bust
Shill_allege aed prove.,
||Deferdants conduct as_p

_ [purported _conduct.as violative of IBUSCS 2252A¢a)(2)l8) and IBUSCS
_. |2252A(b)U). Moreover, the Achicle 3 constitutional requirements in deFinag

. the Vedieial. Powers of the United Sta

es Feder Gowmmedt] remain even

 

concrele. ior and_parhaladzed Injury Cow sed by the.

vrperedly violahw of 18 Isc 3 22524 (a2) auc
1B USCS 22VA(b)U). See Simon_v. Easkm Kenucly Welfare Rights Org.

 

 

 

420 US. Ze, 4-42 Uw).

 

a Congress. does nok haw the. power tp lower. or abmgale. the constivtonally

 

imposed Kegvintenerits tor S Li Ling even Tor the. Paint ft Hhe. Und Ses of Aner)

 

in -Coimieal_case_pmber 4:20-CR -CO673 , and IB USC 8 3231. can not auc

| does ut overcome Those. Steading regoicemenls..A_plaintif in any caseor

 

! Controversy must alunys have suffered. dishack And palpable. injury b thensell,

See Gledstone, Restos v. Bellwood , 440 US 4, foo (1979), _

— ——— 4

| ‘edema courls over." offenses. against the_lanes of the United Stedes [Fadel _

| dust because | B USC 3 323). greats. Slaluh ay. jprisdichion to_lower oe

Goverment I,..does hek mean. IBUSC 8 373) removes or meds tha

 

| Tihe.18 OSC 3 eae

ho ~The Aellowing Compriradive 15 given a3. an Exeinple,
Ideal court ina. dvil ase -teooldl_be_teg vined te nvale the. courts stedvinf

Constiviiwaal jv risdichow_ neuiedenents, dpsed by Artie 3 of tre Constititon
of dloig De |

  

Seen

A 3Z4\_ is. Simply _lincapal

| The “Dndictnent made. by the Plot. in. criminal case. number 4. 20-R66T3
| Hor Condock. purportedly violative oF IBUSC 8 2252Ala)Q)(B) cd BUSS 22
HG). should awe Salad and been rendered void because. the Platiff showed he.
-| |injuay~in Fact susteingd dele thensehes. cawsed by. the Delendants.condvel.“Theschre,
Athe Didiclnent should have been dismissed Sor dod of Steucling Aad Hhé. We. ee
_||clismissed Sor lacks of Subject-wmiller joosdichan. |

A Pliskll bebe a

 

 

 

 

 

 

i oe eile
 

Case 4:20-cr-00673 Document16 Filed on 04/12/21 in TXSD Page 38 of 44

~f burden Ira posed. by Acide. 3 of the constivlia's _case -or-carteversy: requirement
— That AGtoeat beray. Standing | jpleeay Ga baju. caused by vy. the. siecle. es
ot challeyad. That: court woold wold. Rapin. ASA. prevepisite. te Subject
ou \Inatler jensdicion . "both" Steavion. _jensdichon. vader 28 USC $139). ard.

_ || Coashtvhenal _jxisdichon. pursvink-b the. “ecg “prenots of. Arisle.3. in.

{order to hear this. A jpothetical CASE.
dL Wherefore , Cider ocserts, Yeek thes Same burden of yw nadicion
_ |lene woold haveto meet in the above. hypathetical pa pategreiph. Should. be. apie.
\cund regi. of the Onided Stedes \ Fedead Gomraet? when the Nnted Shales

Comes to invelsing. tre. subject.-meller jvisdichon, Fa Leal court, However, there...
1/13. shil the conshivhond jonsdichan requisement imposed by Arde 3.) ard it one.

 

a inust- meat this. b vines. when Challeng ng He Cowstrhhonalily at: Aa sbdule. .
_ Under. 2B, U8C8. 133 ) ‘Phan. he el es Governed) mst. co oe

\ crinioad v Violedjons. vader ig vst $323]...

Avmber 4: 2D-CR- COG73. never had (shady hb. om a clam. tor thar

 

ee — ee

ee. ‘prislichon ur under - 28 used. 133) te. chal lage othe. consti. fa Ao
__ | |siadvle. However , that Plawt? in suid case wevid shil have the additional

_ | Federal Govemmertdis the. Plaih belrea lauer Sederl curbing 02.
1] ’eomiual!' case...Fede| coucls are_creded by shite and their jurisdiction ee
|| dimikel by stile... See Guan v. Misten ) 185. LiEd. 2d 12,78 (208). This
| J@pples. evento: Criminal ‘jonsdiction bythe. enshince of 18 USCS 32z31.\ ner.
_. {1B USC 8 2231, federal courts. hee. stevens, jprisdichon over.” offenses. agawst
Lhe laws of the United Sikes [Fedenl Gouermment].’ Wherefore, IBUSCS 3231.

[neat the. jurtdidion by, sbabvle Teqvinement just like. 2BUSC 8133) whens...

—_ “Tile 18 US. & 2752A(a)le)(B) au Grd. LB usc8 2252Al8)li) Oe
|nconstlsboal as~applied te. Delerdant. because the. Plainh in Crimisal case.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘1 Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 39 of 44
aa _—| purported 1 NViolahon. “Apple icechon.. £18 Wx $2252A(\A)LE), and IU
Co 2252A (pL) wuith owt Standing Viokeled DeSdanks: Se Ani mest cue Pees...
_ fightS_waking thé Uocenstihitoaal t-eipplied. L)ithock ending. for the Plaistif
oo UB USCS 2252A(q)@)(B). dnd 1B US. S$ 225Z,A(b)I)_wen. applied tthe.
UN Deedant in excess of the. Tdicial Paver. of the Unled Shades, TFederl Govemmently
and hesulis in & leprnuedion ot Deleadaats.. Tiel larterest5.y And, theretose Viola
the Delendants_ substantive aod procedeal. due pices. bights. Wherele ve, this
courl Should clismiss case aumber_41:20- CRe Gniz73_ saith Prpebicde—— oe
oe _ Conclusion =
|) Tr shad nesce] bet sight of, thatthe. qaernmeat of the UnielSicks
7 is one. of lniel cr enonerael. powers ded Hata departoe ftom thee. import he
_ and sense. of its _powers.is._protano. the estehlichnest of a new constvtion,
| CEE is doing for the. people iuhat they have.not- chesar-tode for temsdves.. Lt is
— | strping the Ponatioos oF a legislator, and. deserting use of an expeunder ofthe
- late. Arguments. down om. impolicy_or inconvenience. Lor witht enumendel pa).
an Ought so beeP ne iweight,. “The. only Sound. pitnciple is‘o declare. \ hat.
ce | the. Corsthition is), its Jex Serta est L’sothe lawis written”), +> Dilow,.
— cud. | te, p_obey. Myers v, United Steaks, 272. US 52, 12-163 (i426)
we el The. Conshtotional and jorisdictional al challenges. tnade writin Ahis, wndhion wo
oo are. 2 neither thvolous. ner mentless. “These. challenges. Gre. base) -Lpoa. te
| Hext of the Constitatin Sor the United Shs of America, the laws of. Compress
_ _ as. codihed _within the. Dyikd Stakes. Code, He. Fedeal | Aides of Comel Prat
cas. parscrbed. by i the. Supreme Gov wt Gnd. apptoed by Congress Sy. the Dupnemt, _
| Courts cument dad _pask precedents, Gnd he. plains oF | "wer cinwit and distith
__. jeourts., all oF which this court is bound by. .or a re

 

 

 

 
. | cea Ord. adjudye. the folk Howsing +.

|| Case 4:20-cr-00673 ‘Document 16 Filed on 04/12/21 in TXSD Page 40 of 44

_. || challenges made turthia tnivalevs or mentless is ta call evenyhing used to
_||Sepport those. challayes trivolovs or mentess,

- Nour Honor, I knoe your job. ish Plleue: He jaws vad Hac somdhines

| Hat job is mode very dftcult.. Ln the. past. most. judges have.not Seen.

and jystice and the tree mania of the Constitution axe. on my Side. ~The.
|| Conshlotion isnt worth the parchment. it.tu4s pated. uponin ho ond iS. willing.

. | Gnd uphalding the. later Qnd. spintof He. Conshtution is. wha svcestol Jee “ iS...

11 C2 On my S side, _

Whenehre , He. Debedart- res reel pa tet tis henoctble ur.

ta Te IB uses w52alalae) ) end 1B wscS2 2252A 2a(n\ti) @ are, hay.
a unconstitutional beceuse. the. Fedenl. Congress. cloes. bok. have. the. enumerstid Gr

| impli. powero. | " pohibit child. Perrncxpraphy . OF Any collec are of commerce
| Lander #8. Cnomerated. Commerce. Clause Power ar its. Necessuy. aed Proper. Clase.
The. envmeraled. power. repelade" contained. within the. Commence Clause does hat
- | Grant a. power.” prohibit") hor_is a. power te... eo Soe 5 Mes

. plate Hog He. Neves) Qed (ep Clavse...

The. B USC g neal (a) Gnd - 1B usc.§ 2s2A(\i) arebcialy M

 

 

Bain ~~ es .

|e adknowlede lee. To ceil this. mation. and the. Conshitedonal and juriadicnonal ooo

| Ae law. and the. Conshivton as they. Should have seen them... I firmly belie...
|| Haat the, legal. reasoning bane. Constuckd. herein iS Sound Gnd comet cud
jfolthown there is precedent not in my taver thene.iS Some. precedent that is)

te, inlerpret and enforce HE panpecly. At the end of the cy ) hendering justice a .

tall about. SC. Jdmplore. pur. ead, My axe arguments, wuith an open mind And
| Qllaw mete show you why festive and he lelee and spirit of the. Cb oe
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 41 of 44

 

Lncensiiona. because: the. Feder) | Congress does net have the enumemted ar.

 

| impli ied. paver to * “penish” by long Sinlvle.. vader its 2nvmeeted. Commerce. ee

 

Classe Fier or its. Necessay. aod Paper Clause. . The €numerated powerte
~ nee containal withinthe Commerce Clause does hot greta _pewerto Dp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__ punish") hor js. a powerto_" punish”. gained, hy necessa Limplivertion. Hara _
the. Nec Ond Proper Clause. .
_ | Tle 18 USCS. 2252Ala) (2)(8) ond Buse S2752A(MU) oe
. sid opel Del bce neither could be applied
: ty the Delerdaat because. of whére. he_physealiy nestled at He tine Hey.
bere prportdly Vielabed. oo | a _
a Tile 1B.USC 8 323) is. unconstivtional and of no-force or eect if _

 

 

 

 

-WWs@d_biy or writhia Gay United Stabs clisiri court becouse it conflids with he - -

Fesem) Rules of Coomival Procedvne , whith Supersead alt _lewus j in caathiet with the

 

 

 

 

 

 

| pre be 2BUsC§ 2OTA(p) _
ae Paper conshction of de Pedeal Roles of Crminal. Procaiure Gnd. 28 Uses
2072h) render IBUSC 8 2252 AlA)\ID)B)_ ond IBLSL8 2252A(D)
Senn. MRaconshtutional. s- “pple! tthe Dekrdant because. they, auld not be “ppl oe
_ __|Hhe DeRrdadt becwse of whee | he Pape ly. fesidas ad fhe. me Hy. .

 

| pe — a _ _

 

 

cE Phper corstrocton of the Feleal Rulesef Ca aia Procalure_¢ Gd, 1 28 USCS
_ 2072s) _tenler: JG USC.8 323) unconshivhion| -S:-applial to the Delerdaat ee
- an Decewse_ ho." offense. auponsl-the, laws of the Dhited Shes LFedeal Government] wes
- | |committl that any. Unit Sas dsc @ovrt Could take. jerisdichion of. ce

 

 

 

 

Sil Be i ne
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 42 of 44

Proper consinction of the Fader Rules of Criminal Procedvve. and 280K |
118 20720b)_ render IBUSC 8 225zAay2(e) and_\B US. 8.2252 AUW\I)

A behween the laws conteined.sv abun Ti

APacedow , and 28.USCS 2092. (bd). oo

Tile. 18 USC. 8 22572 A(AZ)\(B). and_1B. USC 8 2252A(H)L) ore
Uncenstitvhonal Os-zpplied te the Deferdact beeavse the United States [ Federal
| Government Jin cominal aise. homber. 4 20-(R-CDbT3. hever had ; alleged, nus
4 pret they had 4 Shag! before His. cour as, & Plaiafhf.

oo! Case a hember.. 4 20-CR° COR. 3 shld hed 2 Sismisel J wih j pre jude
. Se decd of. ‘ernitonial aie a

qh Case umber. 4): : 20- Chee COUT _Shovld be. dismissed esith prejudice,
{for lads of Subject matter jonsdichon.

Delendant respecHolly teguests 0. Shelemert of Reso. ash Gay.
lH Conelusions of Jaw cand. Facts with. Regard to this motion in addition to
I Frodhegs of. fact gad Law. with — Grd wy WH

 

4 Popa Sibnilel, ee ee
| _ Tron D Molder - #0033.

_ Federal Dekaton Combe ee Oe
POBox 5G
 Mowstoy y TX THOR

 

 

2.5 Tite ~~ —

Ond 1B USCS 32231. vneonstibytionally vague. hecewse of plecinly evident cexdlds a
| n THe lB , the. Fedeml Rules of Criminal
 

 

Cork of Seve.

 

Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 43 of 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_ This iS te certify Heel tis hand wren. opal. apy of _
this. Mohn. Challenging 4 Coashohonalify } Tunisdichion. af: the | Cov ob Gnd a
Soe Dismiseal was Sent tothe Cledcof the Court “Bob Casey
7 United Steles Courthouse. mailing address at P.O, Rox GIOID, Hosta,
TX_71002_on this the. 7® ey of fpr! 202).
_ Please. elecanidy fl ka copy of this maha. te tHe.
oe Prosecutor in. CASE Avmber q; 20: “CR ~COLT3_, Shere Lunn Z ack,
ene Be Respect. a a a. i

 

 
Case 4:20-cr-00673 Document 16 Filed on 04/12/21 in TXSD Page 44 of 44

 

SENET) LNT WORE

oSZIZG XY ‘O”

 

. a .

pn ee
’

TEDL XLinusey

 

 

=
— wn
By OES
Q =o oF
Q “c &
S$ wa >Aae
a —. — %
o ren
oO ™ m58
es 8B Vs
2 9,
ao - -F
2° 3B
2 »
a
=m Py ai
ow
Ow 32
| ome
gp \ 4
x \ ow
no — = 2
~ a“
“OU
sa Go ~~ A a2
=
co 4
S = =i
— ma
Jean 22
—J o ae
8 Y) a
aS <8
IN Hl x a2
ee
qn =
Ss
X a
5

WY WITT

OU EE SEL Les Tae A
EPBLUYaH ard unde

  

    

bLE-CEIDO fF SATIN “EQ SVT

 
